Citation Nr: 0331528	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for lipomas of the arms and 
chest, with pain on palpation from November 30, 1998?

2.  Entitlement to service connection for chronic low back 
strain, L-5 radiculopathy, and degenerative disc disease 
(DJD), L1-4.

3.  Entitlement to service connection for ulnar neuropathy 
versus C-8 vertebral radiculopathy.

4.  Entitlement to service connection for nervousness, night 
sweats, and chest pain.

5.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION


The appellant had active service from July 1977 to December 
1993, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the appellant has contested the 
initial evaluation assigned for lipomas, the Board has styled 
that issue as reflected on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appellant's representative, in an August 2002 letter, 
forwarded the RO a VA treatment record which reflects a 
diagnosis of post-traumatic stress disorder (PTSD), chronic.  
This qualifies as a claim of entitlement to service 
connection for PTSD, See 38 C.F.R. §§ 3.155, 157(a) (2003), 
and it is referred to the RO for appropriate action and 
development.  


REMAND

Initially, the record shows that the appellant has not been 
notified of the current rating criteria for skin disorders.  
As such, further development is in order.

With respect to the back claim, the service medical records 
(SMRs) reflect no entries which document specific trauma to 
the lumbosacral area.  Further, the claim file does reflect 
evidence of post-service trauma to that area.  Nonetheless, 
an in-service August 1978 entry reflects that the appellant 
presented with a complaint of pain in the back of his neck 
for the prior month.  Objective examination revealed 
tenderness of trapezoid muscle, bilaterally, a good range of 
motion, and good cervical strength without signs of pain.  
The assessment was muscle tenderness and possible tension.

A March 1982 entry reflects that the appellant presented with 
a complaint that he awoke with neck pain the previous day.  
Objective examination revealed left sternal clavicular muscle 
group tightness with a decreased range of motion.  The 
assessment was a strain.

An August 1991 entry reflects that the appellant presented 
with complaints of constant numbness along his lower lateral 
right calf and foot.  Physical observations were 
unremarkable.  Assessment was numbness, right lower leg, of 
unknown etiology.  He was referred for further evaluation by 
a physician's assistant (PA).  At the follow-up with the PA, 
the appellant reported the numbness had existed for three 
days.  He denied any injury or trauma, other than routine 
physical training.  The physical findings primarily were 
unremarkable, except for a notation of hypoesthesia in L-5, 
right.  Assessment was hypoesthesia of unknown etiology.

An undated consultation sheet requests a neurological 
evaluation of the appellant's manifestation of a 10 day 
history of right lower, lateral, extremity numbness in L5-S 
distribution with calf atrophy and 4/5 weakness.  The 
neurological evaluation report reflects that the appellant 
reported that he noticed a difference in sensation while 
applying Ben Gay to his legs two days after a routine 
physical training run.  The appellant also reported that he 
had stopped running as a result of sensing weakness in his 
right leg.  Further, the appellant reported that he 
experienced three days of right thoracic, anterior, numbness 
while in Saudi Arabia.

As part of the neurological evaluation, an 
electromyogram/nerve conduction study of the lower 
extremities and lumbosacral paraspinals revealed normal 
findings.  X-rays were normal.  The diagnostic impression was 
a painless, subjective right lower leg sensory deficit of 
unclear etiology.  The evaluator cautioned that, the 
electromyogram/nerve conduction study results 
notwithstanding, there still could be a mild S-1 radiculitis 
not yet detected by electromyogram.

The earliest record of post-service treatment for lumbosacral 
and cervical pathology is from 1997, after a December 1996 
injury, when early lumbar degenerative joint disease was 
diagnosed.  Notably, in March 1999, the veteran reported 
persistent back pain after lifting heavy boxes earlier that 
month.  Physical examination led to a diagnosis of low back 
pain.

The Board notes that the claim file contains extracts of 
official Army records which reflect that the appellant was 
administratively discharged prior to the expiration of his 
last enlistment.  These records reflect that, prior to the 
action, the appellant was diagnosed as having a personality 
disorder.  The Secretary of the Army's review, however, noted 
that the appellant's diagnosis was adjustment disorder, and 
changed the designated reason for the appellant's discharge 
from personality disorder to "directed by the Secretary of 
The Army."  The claims file does not contain any in-service 
psychological or psychiatric treatment records.  Neither does 
the claims file contain the appellant's personnel records, to 
include any administrative process or board which determined 
that, after 16 years of honorable service, an early discharge 
was appropriate.  Thus, further development is in order.

The Board also notes that a June 1999 EMG did not include the 
upper extremities.  An undated entry of the SMRs reflect 
that, while serving in Europe, the appellant reported with a 
complaint that he pulled a muscle in his shoulder while 
unloading trash.

The appellant's appeal was pending at the RO when the VCAA 
was enacted.  In a March 2002 letter, the RO informed the 
appellant of the provisions of the VCAA, VA's obligations 
thereunder, and how VA would assist the appellant with 
developing his claim.  While the March 2002 letter notified 
the appellant of the evidence required to substantiate his 
claims for service connection, it did not notify the 
appellant of the evidence required to substantiate his 
increased rating claim.  Moreover, the letter did not detail 
what specific evidence VA would secure, and what specific 
evidence the veteran was responsible for securing for 
submission to VA for each claim.   As such, the March 2002 
letter failed to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Further, the letter informed the appellant that he had 60 
days to submit evidence he desired considered in support of 
his claim.  In Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period provided in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Although the appellant was informed he had 60 
days, any period other than one year is invalid.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO shall obtain the appellant's 
military personnel records from the 
National Personnel Records Center (NPRC) 
and associate them with the claim file.  
The inquiry should include a request for 
records of individual awards or 
decorations, to include citations and any 
other documents which reflect the 
circumstances or acts which merited the 
award or decoration.

3.  The RO shall inquire of the appellant 
if he received inpatient treatment while 
in active service, especially while 
stationed in Europe.  If so, ascertain 
the specific treatment facility where he 
received inpatient treatment, then 
specifically request the NPRC to provide 
any and all clinical and inpatient 
treatment records created by the 
treatment facility concerned.

4.  After the above development is 
complete and any and all records obtained 
are associated with the claim file, 
schedule the appellant for a psychiatric 
evaluation.  Provide the claim file to 
the examining psychiatrist.  Request the 
psychiatrist to opine whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is related to any 
mental health symptomatology manifested 
by the appellant while in active service.  
In the event that obtained military 
personnel or inpatient treatment records 
reflect a diagnosis of a personality 
disorder, request the evaluator to opine 
whether available military records 
provide evidence of an acquired 
psychiatric disorder, or early symptoms 
thereof, superimposed on a personality 
disorder.  If the examiner cannot render 
an opinion an a basis other than 
speculation or mere conjecture, please 
state so for the record.

5.  After the above is complete, schedule 
the appellant for orthopedic and 
neurological examinations to determine 
the nature and etiology of any current 
cervical or lumbar spine disorder, to 
include any cervical or lumbar 
radiculopathy.  Send the claim file to 
the examiner.  Request the examiner(s) to 
opine whether it is at least as likely as 
not that any current cervical or lumbar 
spine symptomatology manifested by the 
appellant is related to his active duty 
service.  If the examiner cannot render 
an opinion an a basis other than 
speculation or mere conjecture, please 
state so for the record.

6.  The RO should also schedule the 
veteran for a dermatological examination 
to determine the nature and extent of his 
lipomas.  The claims file must be 
provided to the dermatologist for review.  

7.  After all of the above is complete, 
review all evidence obtained since the 
last supplemental statement of the case 
(SSOC).  This review should include 
initial consideration of rating the 
appellant's skin disorder, if applicable, 
under the new rating criteria.  To the 
extent that any benefits sought on appeal 
remain denied, issue the appellant and 
his representative a SSOC.  The RO should 
then return the case to the Board for 
further appellate review only after 
ensuring that all duties to assist and 
fully notify the appellant have been 
fulfilled under the VCAA and the decision 
in Quartuccio.  That document should, as 
pertinent, provide the new rating 
criteria for evaluating skin and spine 
disorders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

